Matter of 425 W. Main Assoc. LP v Selective Ins. Co. of S. Carolina (2020 NY Slip Op 00695)





Matter of 425 W. Main Assoc. LP v Selective Ins. Co. of S. Carolina


2020 NY Slip Op 00695


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


14 CA 19-00100

[*1]IN THE MATTER OF 425 WEST MAIN ASSOCIATES LP, PETITIONER-APPELLANT,
vSELECTIVE INSURANCE COMPANY OF SOUTH CAROLINA, RESPONDENT-RESPONDENT. 


DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (ELIZABETH A. KRAENGEL OF COUNSEL), FOR PETITIONER-APPELLANT. 
HURWITZ & FINE, P.C., BUFFALO (STEVEN E. PEIPER OF COUNSEL), FOR RESPONDENT-RESPONDENT.
WILOFSKY FRIEDMAN KAREL & CUMMINS, NEW YORK CITY (ROMAN RABINOVICH OF COUNSEL), FOR UNITED POLICYHOLDERS AND NEW YORK ADJUSTERS ASSOCIATION, AMICI CURIAE.

	Appeal from an order of the Supreme Court, Genesee County (Henry J. Nowak, Jr., J.), entered January 4, 2019. The order denied the petition to compel an appraisal. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court